Citation Nr: 1623589	
Decision Date: 06/13/16    Archive Date: 06/29/16

DOCKET NO.  10-34 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for retained shrapnel in the left eye.

2.  Entitlement to service connection for retained shrapnel in the left eye.

3.  Entitlement to service connection for benign prostate hypertrophy with urinary incontinence, to include as due to herbicide exposure.

4.  Entitlement to service connection for rheumatoid arthritis, to include as due to herbicide exposure.

5.  Entitlement to an initial evaluation in excess of 10 percent for diabetes mellitus, to include a separate evaluation for renal dysfunction.

6.  Entitlement to an initial evaluation higher than 10 percent prior to October 6, 2015; and to an evaluation higher than 30 percent on and after October 6, 2015 for coronary artery disease.

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from April 1960 until June 1968, with service in the Republic of Vietnam for which he was awarded a purple heart.

This case comes before the Board of Veterans Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  This case was previously remanded by the Board in August 2015, and has since been returned for further appellate review.

In an October 2015 rating decision, the RO granted service connection for hypertension; and also increased the evaluation of the Veteran's coronary artery disease from 10 percent to 30 percent effective October 6, 2015.  With regard to the Veteran's claim of entitlement to service connection for hypertension, the October 2015 rating decision is a full grant of that benefit sought on appeal, and the Board has limited its scope accordingly.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Regarding the Veteran's claim for a higher evaluation for coronary artery disease, higher evaluations are available prior to and following October 6, 2015, therefore the issue of entitlement to a higher evaluation for the entire period on appeal remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

This appeal was processed using the Veterans Benefits Management System (VBMS), and the Virtual VA electronic claims processing system.  Virtual VA contains additional VA medical records, and other documents duplicative of those in VBMS.  


FINDINGS OF FACT

1.  In an April 2006 decision, the RO denied the Veteran's claim of entitlement to service connection for retained shrapnel in the left eye.  The Veteran did not appeal that decision and it became final.

2.  In January 2008, the Veteran requested reopening of his claim of entitlement to service connection for retained shrapnel in the left eye.

3.  Evidence received since the April 2006 decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for retained shrapnel in the left eye.

4.  The probative medical evidence of record attributes the retained shrapnel in the Veteran's left eye to an injury he sustained during his period of active service.  

5.  The Veteran had active duty service in the Republic of Vietnam and was presumably exposed to herbicides.  

6.  Benign prostate hypertrophy with urinary incontinence is not one of the enumerated diseases determined to be etiologically related to herbicide exposure, and is not otherwise etiologically related to the Veteran's period of active service.

7.  Rheumatoid arthritis is not one the enumerated diseases determined to be etiologically related to herbicide exposure.  Arthritis did not manifest to a compensable degree within one year of separation from service.  Rheumatoid arthritis is not otherwise etiologically related to the Veteran's period of active service.

8.  The Veteran's diabetes mellitus is controlled with diet and exercise alone.  The Veteran has hypertension, currently evaluated as 10 percent disabling, in the presence of diabetic renal disease.

9.  Prior to October 6, 2015, the Veteran's coronary artery disease was manifested by left atrial dilation confirmed by echocardiogram.  On and after October 6, 2015, a workload of greater than 5 METs but not greater than 7 METs resulted in fatigue, angina, and dizziness.  For the entire period on appeal, the Veteran has not had congestive heart failure; his left ventricle ejection fraction has not been lower than 60 percent; and he has been able to perform a workload greater than 3 to 5 METs without dyspnea, fatigue, angina, dizziness, or syncope.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted sufficient to reopen the Veteran's claim of entitlement to service connection for retained shrapnel in the left eye.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  The criteria for service connection for retained shrapnel in the left eye are met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5107(West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

3.  The criteria for service connection for benign prostate hypertrophy with urinary incontinence are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5107(West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

4.  The criteria for service connection for rheumatoid arthritis are not met.  38 U.S.C.A. §§ 1110, 1131, 1112, 1113, 1116, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

5.  The criteria for an initial evaluation in excess of 10 percent for service connected diabetes mellitus are not met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.119 Diagnostic Code (DC) 7913 (2015).

6.  The criteria for a separate compensable evaluation for renal dysfunction due to diabetes mellitus type II are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.115a DC 7541 (2015).

7.  The criteria for an evaluation of 30 percent, but no higher, for coronary artery disease for the entire period on appeal are met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.104 DC 7005 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veteran seeks to reopen a previously denied claim for service connection for retained shrapnel in the left eye.  Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception is that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).  

New evidence means evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

New and material evidence is not required as to each previously unproven element of a claim.  There is a low threshold for reopening claims.  38 C.F.R. § 3.156(a) (2015); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether new and material evidence has been submitted, the credibility of new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

In an unappealed April 2006 rating decision, the RO denied entitlement to service connection for retained shrapnel in the left eye.  The RO determined that the Veteran failed to demonstrate a nexus between the retained shrapnel in the left eye, as the Veteran's separation physical and 1972 VA examination were silent for findings of shrapnel in the left eye.

The pertinent evidence of record at the time of the April 2006 rating decision included the following: the Veteran's service treatment records showing that he suffered a gunshot wound and mine explosion that caused bullet and shrapnel fragments to be lodged in his left ear, the left side of the face, and his neck; a 1972 VA examination that noted a shell fragment wound of the left side of the neck; an April 2005 VA treatment record reporting the presence of foreign bodies in the Veteran's left eye; and a November 2005 VA examination report in which the examiner noted the presence of an intraocular foreign body in the left eye.  The Board notes that the April 2006 rating decision did not list the 2005 VA record or examination as evidence considered in adjudicating the claim.

The pertinent evidence of record that has been received since the April 2006 rating decision includes a December 2008 statement by the Veteran in which he recounts that he retained shrapnel in his face and neck following a gunshot wound, and that the shrapnel in his left eye likely migrated there from a nearby location on his face.  

The Board finds the Veteran's statement to be new and material, as it purports to provide a nexus between the presence of shrapnel in the Veteran's left eye and his period of active service.  The Board notes that this additional evidence is not cumulative or redundant of the evidence previously of record.  Moreover, the evidence raises a reasonable possibility of substantiating the claim of entitlement to service connection for retained shrapnel in the left eye.  Accordingly, reopening of the claim of entitlement to service connection for retained shrapnel in the left eye is warranted.  38 U.S.C.A. §§ 5108, 7104, 7105; 38 C.F.R. § 3.156.

Service Connection

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

Certain chronic diseases, including arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a)(2015).

There are specific service connection presumptions for Veterans determined to be exposed to herbicide agents.  A Veteran who served in the Republic of Vietnam during the Vietnam era is presumed to have been exposed during to an herbicide agent, unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(a)(6)(iii) (2015).  For Veterans presumed to have been exposed to herbicides, certain enumerated diseases shall be service connected even though there is no record of such disease during service, so long as the requirements of 38 U.S.C.A. § 1116 (West 2014) and 38 C.F.R. § 3.307(a)(6)(iii) are met, and the rebuttable presumption provisions of 38 U.S.C.A. § 1113 (West 2014) and 38 C.F.R. § 3.307(d) (2015) are also satisfied.  38 C.F.R. § 3.309(e).  In this case, the Veteran's service personnel records demonstrate that he served in the Republic of Vietnam and he is presumed to have been exposed to herbicide agents.

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence of the record; every item of evidence does not have the same probative value.  When there is an approximate balance of evidence for and against the issue, reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

1.  Retained shrapnel, left eye

The Veteran's service treatment records document that in December 1964 the Veteran suffered a gunshot wound.  Bullet fragments struck him on his left ear, perforating the left ear canal.  Radiographic testing showed fragments in the region of the left mastoid and soft tissues just below the left mastoid.  In September 1966, the Veteran was injured again during a land mine explosion, and shrapnel fragments wounded his neck.

An April 2005 VA treatment record reports foreign bodies in the Veteran's left eye, and a small corneal scar just anterior to the foreign bodies.  The scar was identified as the entry wound.  The Veteran was assessed as status post shrapnel/foreign body.  

The Veteran was afforded a VA examination in November 2005.  The examiner noted the presence of an intraocular foreign body in the retinal periphery of the left eye, not affecting vision.  In an addendum, the examiner noted that the fragments in the left eye resulted from the same service-connected injury that caused the Veteran's left facial nerve paralysis.  

Based on the foregoing, the Board finds that entitlement to service connection for retained shrapnel in the left eye is warranted.  First, there is a current disability as the 2005 VA records document the presence of shrapnel in the Veteran's left eye.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  The Veteran suffered a gunshot wound and land mine explosion that resulted in shrapnel being lodged in his face and neck.  Thus, there is an in-service event.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  Finally, there is a relationship between the current disability and service as a VA physician has opined that the retained shrapnel in the Veteran's left eye is likely etiologically related to his service-connected injuries.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  

Resolving all reasonable doubt in the Veteran's favor, the Board finds that the currently present retained shrapnel in the Veteran's left eye had its onset in service, and is etiologically related to the Veteran's period of active service.  Having met the criteria for service connection, entitlement to service connection for retained shrapnel in the left eye is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. § 3.102, 3.303.

2.  Benign Prostate Hypertrophy with Urinary Incontinence.

The Veteran's service treatment records are silent for any complaints related to the prostate or bladder, or treatment therefor.  

According to a December 2007 VA rheumatology note, the Veteran was first diagnosed with urinary incontinence in July 2002.  In an April 2005 VA urology note, the Veteran presented with complaints of elevated prostate-specific antigen, urinary frequency, and nocturia.  A March 2005 biopsy was negative for malignancy, but did show chronic prostatitis.  The Veteran was diagnosed with benign prostate hypertrophy.

First, service connection is not warranted on a presumptive basis due to herbicide exposure.  Benign prostate hypertrophy is not one of the enumerated diseases listed at 38 C.F.R. § 3.309(e) that is presumed to be etiologically related to herbicide exposure.  Thus, the Veteran is not entitled to presumptive service connection under that provision.

Second, service connection is not warranted on a direct basis.  The United States Court of Appeals for the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a Veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  The United States Court of Appeals for Veterans Claims (Court) has specifically held that the provisions of Combee are applicable in cases involving Agent Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).  

Nevertheless, the preponderance of the evidence is also against a claim for service connection for benign prostate hypertrophy with urinary incontinence on a direct basis.  While the Veteran does have a current diagnosis, there is no evidence showing that the Veteran had any complaints of, diagnoses of, or treatment for a prostate or bladder condition during active service.  The Veteran was not diagnosed with urinary incontinence until 2002, and benign prostate hypertrophy in 2005, decades after the Veteran separated from service.  

Moreover, there is no medical evidence linking the currently diagnosed benign prostate hypertrophy with urinary incontinence to the Veteran's military service.  As such, service connection for benign prostate hypertrophy with urinary incontinence on a direct basis is likewise denied.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  As the evidence preponderates against the claim, there is no reasonable doubt to be resolved and the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

3.  Rheumatoid Arthritis

The Veteran seeks entitlement to service connection for rheumatoid arthritis of the hands, wrists, ankles and shoulders, to include as due to herbicide exposure.  At the outset, while the Veteran has specifically noted rheumatoid arthritis of the hands, wrists, ankles and shoulders; rheumatoid arthritis is defined as "a chronic systemic disease primarily of the joints, usually polyarticular[.]"  Dorland's Illustrated Medical Dictionary, 157 (32nd ed. 2012).  In light of the systemic nature of rheumatoid arthritis, the Board has recharacterized the Veteran's claim as one of entitlement to service connection for rheumatoid arthritis generally.  

The Veteran's service treatment records are silent for complaints of, treatment for, or diagnosis of rheumatoid arthritis.  

In an October 2005 VA rheumatology note, the Veteran reported pain in his wrists and hand joints and he was diagnosed with seropositive rheumatoid arthritis.  

Based on the foregoing, service connection is not warranted for rheumatoid arthritis.  First, service connection is not warranted on a presumptive basis due to herbicide exposure as rheumatoid arthritis is not one of the enumerated diseases listed at 38 C.F.R. § 3.309(e) that is presumed to be etiologically related to herbicide exposure.  Thus, the Veteran is not entitled to presumptive service connection under that provision.

Second, the Veteran is not entitled to service connection for rheumatoid arthritis under the presumptive provisions for chronic diseases as rheumatoid arthritis was not diagnosed until 2005, and there is nothing in the record to indicate that arthritis manifested to a compensable degree within a year of separation from service.  Thus, service connection for rheumatoid arthritis under the presumptive provisions of 38 C.F.R. §§ 3.307, 3.309(a) is also not warranted.

Third, service connection is not warranted on a direct basis as there is no proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  
While the Veteran does have a current diagnosis, there is no evidence showing that the Veteran had any complaints of, diagnoses of, or treatment for rheumatoid arthritis during active service.  As noted above, the Veteran was not diagnosed with rheumatoid arthritis until 2005, decades after the Veteran separated from service.  Moreover, there is no medical evidence linking the currently diagnosed rheumatoid arthritis to the Veteran's military service.  As such, service connection for rheumatoid arthritis on a direct basis is likewise denied.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.  § 3.303.  As the evidence preponderates against the claim, there is no reasonable doubt to be resolved and the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2015). 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015).

For an appeal of an initial disability evaluation, such as the case here, the Veteran's entire medical history is to be considered.  Fenderson v. West, 12 Vet. App. 119 (1999).  When a claimant disagrees with an initially assigned disability evaluation, the Board is required to consider whether the Veteran is entitled to separate evaluations for distinct periods based on the facts found during the appeal period, a practice known as "staged ratings."  Fenderson, 12 Vet. App. at 126-27; Hart v. Mansfield, 21 Vet. App. 505 (2007).  

1.  Diabetes Mellitus

The Veteran seeks a higher initial evaluation for his service connected diabetes mellitus, currently evaluated as 10 percent disabling since December 4, 2007.

Diabetes mellitus is rated under 38 C.F.R. § 4.119 Diagnostic Code (DC) 7913 (2015).  Under DC 7913, a 10 percent evaluation is warranted when diabetes mellitus is manageable by a restricted diet only.  A 20 percent evaluation is warranted when diabetes mellitus requires insulin and restricted diet, or oral hypoglycemic agent and restricted diet.  A 40 percent evaluation is warranted when diabetes mellitus requires insulin, restricted diet, and regulation of activities.  A 60 percent evaluation is warranted when diabetes mellitus requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent evaluation is warranted when diabetes mellitus requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.

In a December 2007 private medical record, and January 2008 VA rheumatology note, it was noted that the Veteran had diabetes mellitus controlled by diet.

The Veteran was afforded a VA diabetes mellitus examination in August 2008.  Upon review of the Veteran's medical history, the examiner noted that the Veteran was first diagnosed with diabetes mellitus in December 2007, at which time he was started on diet and regular exercise.  The examiner noted that the Veteran had no history of ketoacidosis or hypoglycemic reactions.  The Veteran restricted the intake of carbohydrates and simple sugars, and had slowly lost weight at the rate of one pound per month as advised for control of his diabetes.  The Veteran had no restriction of activities due to his diabetes.  The Veteran had never been treated with an oral hypoglycemic agent or insulin.  The Veteran was followed by his diabetic care provider every quarter, and also seen periodically at a VA outpatient clinic.  No other complications due to diabetes were noted.

The Veteran was afforded another VA diabetes mellitus examination in October 2015.  Upon review of the Veteran's claims folder and in-person examination, the examiner noted a current diagnosis of diabetes mellitus type II.  The Veteran reported that he managed his diabetes with diet regulation, and did not require oral medications or insulin therapy.  The examiner noted that the Veteran's diabetes did not require the regulation of activities; that he visited his diabetic care provider less than twice per month; and that he had zero episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization over the prior 12 months.  The Veteran did not have progressive, unintentional weight loss and loss of strength attributable to diabetes mellitus.  There were no additional complications from the Veteran's diabetes mellitus, with the exception of the Veteran's hypertension in the presence of diabetic renal disease.  The examiner opined that the Veteran's diabetes mellitus did not affect his ability to work.

The Veteran was also afforded a VA hypertension examination in October 2015, and that examiner noted that the Veteran's medical history was significant for several abnormal urinary micro-albumin tests consistent with microalbuminuria since March 2012, and numerous elevated serum creatinine levels since June 2013.  The examiner noted that those abnormalities were indicative of early diabetic kidney disease.

In a May 2016 VA vascular surgery note, it was reported that the Veteran's diabetes mellitus was well controlled with diet and exercise.

Based on the foregoing, the Board finds that the Veteran is not entitled to an evaluation in excess of 10 percent for diabetes mellitus, as the evidence shows that for the entire period on appeal, the Veteran's diabetes has been managed by diet and exercise alone.  See December 2007 and January 2008 VA treatment records; see August 2008 and October 2016 VA examinations.   Under DC 7913, higher evaluations for diabetes mellitus are only available when diabetes requires a form of medicinal intervention such as insulin or oral hypoglycemic agents.  Thus, the claim of entitlement to an evaluation in excess of 10 percent for diabetes mellitus must be denied.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1-4.14, 4.119 DC 7913.  No staged ratings are applicable in this case as the Veteran's diabetes mellitus has not warranted a higher evaluation for any period on appeal.  Fenderson, 12 Vet. App. at 126-27; Hart v. Mansfield, 21 Vet. App. 505 (2007).  

A separate evaluation, however, is warranted for renal involvement in diabetes mellitus.  

As noted in the October 2015 examination report, the examiner found that the Veteran had diabetic renal disease per his medical records showing several abnormal urinary micro-albumin tests consistent with microalbuminuria since March 2012, and numerous elevated serum creatinine levels since June 2013.  In addition, the Veteran is also service connected for hypertension related to his diabetes mellitus.  Thus, resolving all doubt in favor of the Veteran, a separate evaluation is thus warranted for renal involvement in diabetes mellitus under 38 C.F.R. § 4.115a, DC 7541 (2015).  

The Board has also considered the provisions of 38 C.F.R. § 3.321(b)(1).  Schafrath, 1 Vet. App. 589; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  However, in this case, the Board finds that the record does not show that the Veteran's diabetes mellitus is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the Veteran's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Thun, 22 Vet. App. 111; VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, VA must determine whether the Veteran's exceptional disability picture exhibits other related factors, such as those marked interference with employment and frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).

The evidence in this case does not show such an exceptional disability picture that the assigned schedular evaluations for the service-connected disability are inadequate.  The Veteran's symptoms of elevated blood glucose levels, hypertension, and renal involvement are contemplated by the rating schedule.  The Veteran's hypertension and renal involvement are separately evaluated, and those evaluations encompass all of the Veteran's identified symptoms.  As such, the Board concludes that referral for extraschedular consideration is not warranted here. 

In addition, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  In this case, however, neither the Veteran nor the record has raised this contention.  Yancy v. McDonald, No. 14-3390 (Ct. Vet. App. Jan. 12, 2016).

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of an evaluation in excess of 10 percent for the Veteran's diabetes mellitus.  However, a separate evaluation for renal dysfunction is warranted.   38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.115a DC 7541, 4.119 DC 7913; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

2.  Coronary Artery Disease

The Veteran seeks entitlement to an initial evaluation higher than 10 percent for coronary artery disease; and to an evaluation higher than 30 percent on and after October 6, 2015.  

Coronary artery disease is rated under 38 C.F.R. § 4.104, DC 7005.  Under DC 7005, a 10 percent evaluation is warranted when a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or when continuous medication is required.  

A 30 percent evaluation is warranted when a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or when there is evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray.  

A 60 percent evaluation is warranted when there is more than one episode of acute congestive heart failure in the past year; or when a workload of greater than 3 METs but not greater that 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or when there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  

A 100 percent evaluation is warranted for chronic congestive heart failure; or when a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or when there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  

In a June 2006 private medical record, it was noted that a recent echocardiogram was unremarkable except for mild left atrial enlargement and mild mitral regurgitation.  Left ventricle ejection fraction was 60 to 65 percent.  No hypertrophy was noted, but the left atrial was mildly dilated.  Right ventricle function was normal.  During a treadmill exercise stress test, the Veteran walked 7 minutes and achieved a workload of 8 METs without chest pain or other symptoms, but had to stop due to fatigue.   

In private medical records from October 2006 to July 2007, it was reported that the Veteran denied chest pain, dyspnea, orthopnea, edema, palpation, or lightheadedness.  The Veteran had regular rhythm bradycardia.  No edema was noted.

In a July 2007 private medical record, the Veteran reported exercising regularly.  In a September 2007 VA rheumatology note, the Veteran reported walking 8 miles for exercise every other day.

In a November 2007 private medical record, it was reported that the Veteran denied chest pain, dyspnea, orthopnea, edema, palpation, or lightheadedness.  The Veteran's heart rate and rhythm were normal and there was no edema of the extremities.

At the Veteran's August 2008 VA diabetes mellitus examination, the examiner noted that the Veteran was followed by a private cardiologist since experiencing a myocardial infarction in 2001.  The examiner noted that the Veteran had not required any further interventional procedures, and that the Veteran exercised on the treadmill for 45 to 60 minutes five times per week without chest pain or shortness of breath. 

At a December 2011 urology consultation, the Veteran denied recent chest pain, nitroglycerine use, shortness of breath, or poor exercise tolerance.  

In an August 2013 private medical record, the Veteran presented with complaints of chest pain.  Echocardiogram testing performed in September 2013 showed left ventricular ejection fraction of 60 percent with normal wall motion and thickness.

In a June 2013 statement, the Veteran reported experiencing chest pain, increased heart rate, and lightheadedness while performing household chores and yardwork.

In a February 2014 private treatment record, the Veteran was assessed as stable coronary artery disease, without manifestations of angina, dyspnea on exertion, congestive heart failure or decompensation.  

In a March 2014 letter, the Veteran's cardiologist stated that the Veteran had a history of an inferolateral myocardial infarction, and that cardiac catheterization revealed a 100 percent occlusion of the obtuse marginal artery and a 50 percent stenosis in the left anterior descending artery.  The Veteran's cardiologist further stated that the Veteran had chronic systolic heart failure related to ischemia currently managed with medication.

The Veteran was afforded another VA heart examination in October 2015.  Upon review of the Veteran's claims folder and in-person examination, the examiner noted a current diagnosis of coronary artery disease.  The Veteran reported that he walked 4 to 5 times per week, mowed his grass regularly with a push mower, and trimmed the edges.  The examiner noted that the Veteran's coronary artery disease required continuous medication.  The examiner reported that the Veteran did not have congestive heart failure, cardiac arrhythmia, a heart valve condition, infectious heart conditions, or pericardial adhesions.  The Veteran's medical history was significant for percutaneous coronary intervention in 2001 following a myocardial infarction.  No intervention measures were necessary since that time, and the Veteran did not have any other hospitalizations for treatment of a heart condition.  Upon physical examination, the Veteran's heart rate was 64 and the rhythm was regular with normal sounds.  Auscultation of the lungs was clear, and peripheral pulses were normal.  There was trace peripheral edema of both lower extremities.  The Veteran's blood pressure was 128/60.  Results of an interview-based METs test showed that a workload of greater than five METs but not greater than seven METs resulted in dyspnea, fatigue, angina, dizziness, or syncope.  The examiner stated that METs level was consistent with activities such as walking one flight of stairs, mowing the lawn, and heavy yard work, resulted in .  The examiner opined that the Veteran's heart condition did not impact his ability to work.

Based on the foregoing, the Board finds that the Veteran is entitled to an evaluation of 30 percent for the entire period on appeal for coronary artery disease.  In particular, the June 2006 electrocardiogram showed that the left atrial was mildly dilated.  Evidence of dilation on echocardiogram warrants a 30 percent evaluation under DC 7005.  While the June 2006 record predates the Veteran's claim, the Veteran did not undergo additional diagnostic testing until 2013.  Thus, resolving all reasonable doubt in the Veteran's favor, the 2006 record is the most temporally relevant record in connection with the Veteran's claim for a higher initial evaluation.  In addition, in his June 2013 statement, the Veteran reported that he experienced increased heart rate, chest pain, and lightheadedness while performing household chores and yardwork.  The 2015 examiner noted that such activity levels were consisted with a workload of 5 to 7 METs.  

Thus, the Veteran's June 2013 statement indicates that a workload of 5 to 7 METs resulted in angina and dizziness, which is also contemplated by the 30 percent rating criteria.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran is entitled to an initial evaluation of 30 percent for coronary artery disease, but no higher.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.3, 4.104 DC 7005.

The Board does not find that the Veteran is entitled to an evaluation higher than 30 percent for any period on appeal, as there is no evidence that the Veteran has had congestive heart failure, or that he is only capable of a workload of 3 to 5 METs or less.  For the entire period on appeal, the Veteran's left ventricular ejection has remained above 60 percent.  See June 2006 and September 2013 echocardiogram results.  Thus, for the entire period on appeal the Veteran is entitled to a 30 percent evaluation for coronary artery disease, but no higher.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.3, 4.104 DC 7005 (2015).

The Board has also considered the provisions of 38 C.F.R. § 3.321(b)(1).  Schafrath, 1 Vet. App. 589; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  However, in this case, the Board finds that the record does not show that the Veteran's coronary artery disease is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the Veteran's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Thun, 22 Vet. App. 111; VAOGCPREC 6-96 (Aug. 16, 1996).  

Otherwise, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, VA must determine whether the Veteran's exceptional disability picture exhibits other related factors, such as those marked interference with employment and frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).

The evidence in this case does not show such an exceptional disability picture that the assigned schedular evaluations for the service-connected disability are inadequate.  The Veteran's symptoms of fatigue, angina, and dizziness with a workload of 5 to 7 METs is expressly contemplated by the rating schedule.  As such, the Board concludes that referral for extraschedular consideration is not warranted here. 

In addition, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  In this case, however, neither the Veteran nor the record has raised this contention.  Yancy v. McDonald, No. 14-3390 (Ct. Vet. App. Jan. 12, 2016).

Accordingly, the Board finds that based on a preponderance of the evidence, for the entire period on appeal, the Veteran's coronary heart disease has warranted a 30 percent evaluation, but no higher.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.104 DC 7005; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A.  §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  Upon receipt of an application for a service connection claim, 38 U.S.C.  § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With regard to the service connection claims decided below, the RO provided the Veteran with notice in August 2008 and December 2008 prior to the initial decision on the claims in February 2009.  The letters informed the Veteran of the information and evidence needed to substantiate his claims for service connection and notified him of the division of responsibilities in obtaining such evidence.  The letters also explained how disability ratings and effective dates are determined.  

With regard to the Veteran's claims for higher initial evaluations for coronary artery disease and diabetes mellitus, where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated, and there is no need to provide additional § 5103 notice or prejudice from absent notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); VAOPGCPREC 8-2003 (Dec. 22, 2003).  Therefore, the duty to notify has been met.

VA also has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  In this case, VA has satisfied the duty to assist the Veteran.  The Veteran's service treatment records, as well as all identified and available post-service medical records are in the claims file and were reviewed in connection with his claims.  The Veteran and his representative have not identified any additional available, outstanding records pertinent to the claims on appeal.

VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In this case, the RO did not provide the Veteran with examinations in connection with his claims of entitlement to service connection for benign prostate hypertrophy with urinary incontinence and for rheumatoid arthritis.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology).  Here, with regard to the Veteran's service connection claims for benign prostate hypertrophy with urinary incontinence and for rheumatoid arthritis, there is no in-service event, injury or disease; nor a presumptive disease during the pertinent presumptive period.  Moreover, there is sufficient evidence of record to properly decide the claim.  Therefore, a remand for VA examination as to the Veteran's service connection claims is not warranted. 

With regard to the Veteran's claims for higher initial evaluations, the Veteran was afforded VA examinations in August 2008 in connection with his claims for service connection, and again in October 2015 to assess the current severity of his diabetes mellitus and coronary artery disease.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations are adequate to decide the case.  The medical opinions are predicated on a full reading of the available service treatment records contained in the Veteran's claims file, consider all of the pertinent evidence of record, and are supported with a complete rationale.  While the August 2008 VA examiner did not include all the findings necessary for rating coronary artery disease, the findings noted were consistent with the contemporaneous evidence of record detailing the extent of the Veteran's coronary artery disease.  

In addition, the Board has determined that the Veteran is entitled to a higher initial evaluation for that claim based on those additional records.  Thus, there is no prejudice to the Veteran due to the lack of detailed findings in the 2008 examination report for coronary artery disease.  

There is no objective evidence indicating that there has been a material change in the severity of the Veteran's diabetes mellitus or coronary artery disease since he was last examined.  38 C.F.R. § 3.327(a) (2015).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (noting that the passage of time alone, without an allegation of worsening, does not warrant a new examination); VAOPGCPREC 11-95 (April 7, 1995).  Based on the foregoing, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  

The Board also finds compliance with the August 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  In August 2015, the Board remanded this case with instructions to obtain outstanding and relevant VA and private medical records, and to afford the Veteran VA examinations to assess the current severity of his diabetes mellitus and coronary artery disease.  A review of the Veteran's electronic claims file shows that all required development has been accomplished in compliance with the Board's remand directives.  Outstanding and relevant private and VA medical records were identified and associated with the claims folder, and the Veteran was afforded the requested VA examinations in October 2015.  The RO then issued a Supplemental Statement of the Case addressing the newly received evidence.  Accordingly, additional remand is not warranted.

With regard to the Veteran's claim for service connection for retained shrapnel in the left eye, in light of the Board's favorable decision any deficiencies in VA's duties to notify and assist the Veteran with that claim are moot.  

For these reasons, there is no error or issue that precludes the Board from addressing the merits of this appeal.

ORDER

New and material evidence having been received, the claim of entitlement to service connection for retained shrapnel in the left eye is reopened.

Entitlement to service connection for retained shrapnel in the left eye is granted.

Entitlement to service connection for benign prostate hypertrophy with urinary incontinence, to include as due to herbicide exposure is denied. 

Entitlement to service connection for rheumatoid arthritis, to include as due to herbicide exposure is denied.

Entitlement to an initial evaluation in excess of 10 percent for diabetes mellitus is denied.

Entitlement to a separate evaluation for renal involvement in diabetes mellitus is granted.

Entitlement to an initial evaluation of 30 percent for coronary artery disease is granted.

Entitlement to an evaluation in excess of 30 percent for coronary artery disease on and after October 6, 2015 is denied.

______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


